Grant, J.
(after stating the facts). This case is nearly identical in its facts with Weisse v. City of Detroit, 105 Mich. 482, and is clearly within the rule there established. The cross-walk in the present case was not in as bad condition as was the one in that case, the ends of which would spring up and down when stepped on, while this was solid on the walk or timbers under it. It is sought to distinguish this case from that, because this walk was not a crossing at the intersection of public streets. We think there is no force in this distinction. The city had the right to authorize or permit the owner of the adjoining land to construct a cross-walk similar to those which it might lawfully construct. The existence and construction of this cross-walk were as well known to the residents in that vicinity as were those of any street cross-walk. There is, therefore, no reason in holding that the one was reasonably safe while the other was not. The statute imposing liability is stated in Weisse v. City of Detroit. This case was tried in the court below before the decision in that case was rendered.
*7Judgment reversed, with the costs of both courts, and no new trial granted.
McGrath, O. J., Long and Hooker, JJ., concurred with Grant, J.